Citation Nr: 0022468	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  94-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to November 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) August 1994 rating decision 
which denied service connection for chronic right ankle 
disability.  During the pendency of this appeal, the claims 
file was transferred to the Houston RO which has retained 
jurisdiction over the case.

In September 1997, January 1998, January 1999, and February 
2000, the case was remanded to the RO for further development 
of the evidence.


FINDINGS OF FACT

1.  The veteran sprained his right ankle in service in 
February 1993, requiring medical treatment and resulting in 
his medical discharge from service due to painful right 
ankle; in-service clinical studies (including bone scan and 
X-ray studies) of the right ankle did not confirm objectively 
demonstrable ankle pathology.

2.  After service separation, the veteran sustained right 
ankle fracture requiring surgery by open reduction and 
internal fixation, resulting in chronic right ankle 
disability and impairment (shown by objective clinical 
evidence).

3.  He failed to report for VA orthopedic examination to 
determine the nature and etiology of his right ankle 
disability (to resolve a conflict between in-service 
treatment for right ankle pain and impairment without 
objective clinical evidence of disability and post-service 
evidence of right ankle trauma requiring surgery); he failed 
to cooperate with VA in the development of evidence pertinent 
to his claim.


CONCLUSION OF LAW

The veteran's current chronic right ankle disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal a finding of 
slight hammertoe deformity of the right fifth toe and 
deformity of interphalangeal joints of the right foot on 
medical examination in July 1988.  In February 1993, he 
sustained right ankle sprain resulting in pain, swelling, and 
reduced motion, requiring intermittent treatment during the 
remaining months of his active service; February and March 
1993 X-ray studies of the ankle showed no evidence of a 
fracture but, on examination in April 1993, right ankle 
fracture was diagnosed (unaccompanied by objective clinical 
findings); an April 1993 bone scan study of the right ankle 
was interpreted as showing questionable fracture and, on 
examination in May 1993, it was indicated that the bone scan 
study was "positive."  He appears to have been on limited 
physical profile from the time of right ankle sprain in 
February 1993 until service separation and, on numerous 
occasions during treatment, it was indicated that he had a 
sprained ankle (including on evaluation subsequent to the 
bone scan study suspecting a fracture).  In August 1993, 
Physical Evaluation Board found that he was unfit for duty 
due to chronic right ankle pain from distal tibial stress 
reaction.  In September 1993, it was noted that there was no 
change in his pain; in November 1993, he was discharged from 
the service due to physical disability.

In January 1994, the veteran filed a claim for VA 
compensation or pension suggesting, in pertinent part, that 
he had right ankle disability.  

A review of the record indicates that the veteran was 
scheduled to undergo a VA medical examination in May 1994 but 
failed to report for same.

On VA orthopedic examination in April 1995, the veteran 
reported experiencing right ankle pain and functional 
impairment since his in-service twisting injury to the ankle 
(requiring treatment and therapy); he indicated that the in-
service twisting injury did not require any surgery but, 
after separation service (in August 1994), he sustained right 
ankle fracture requiring surgery by open reduction with 
internal fixation (performed by an unidentified private 
provider).  X-ray study of the right ankle showed "no 
evidence of bony pathology," but there was evidence of well-
healed bi-malleolar fracture with two screws fixating the 
distal fibula and one screw fixating the distal tibia.  Right 
ankle sprain and bi-malleolar fracture of the right ankle 
(with loss of motion) were diagnosed.  

In September 1996, the veteran indicated that he was 
attempting to secure post-service private medical records 
(from an unidentified provider) documenting treatment 
(including surgery) for his right ankle impairment, noting 
that he would submit such evidence as soon as it became 
available; to date, no such records have been submitted (or 
the provider identified) by or on behalf of the veteran.  

VA medical records from April 1995 to November 1998 document 
intermittent treatment for various symptoms and impairment 
including right ankle pain (beginning in August 1995).  In 
November 1995, the veteran reported having undergone open 
reduction and internal fixation surgery for the right ankle 
about a year earlier (in December 1995, he indicated that 
such surgery about 11/2 years earlier).  On examination in 
August 1996, it was indicated that he had right ankle surgery 
in September 1994, but continued to experience right ankle 
pain.  

Pursuant to the January 1999 remand, and as documented in the 
claims file, the RO attempted to contact the veteran at his 
address of record, seeking to obtain from him additional 
evidence or information pertinent to his claim of service 
connection for chronic right ankle disability; as no 
information was identified or submitted, the RO issued in 
August 1999 a supplemental statement of the case (SSOC) (the 
record indicates that the veteran moved on numerous occasions 
during this period without keeping VA informed of his 
whereabouts, but the RO was finally able to locate him and 
mail to him the SSOC in November 1999).

Also pursuant to the January 1999 remand, the veteran was 
scheduled for a VA orthopedic examination to determine the 
nature and etiology of any chronic right ankle disability 
which may be present.  He failed to report for examination 
scheduled in June 1999, but as the record did not contain a 
copy of the notification letter to him, informing him of the 
time and place of the examination, and the consequences of 
failure to report, the case was again remanded in February 
2000.

By the February 2000 remand, the Board requested the RO to 
associate with the file a copy of the notification letter 
scheduling the veteran for VA orthopedic examination in June 
1999 and, if such letter were unavailable, the RO was 
requested to afford the veteran one more opportunity to 
report for VA orthopedic examination to determine the nature 
and etiology of any chronic right ankle disability.  

A review of the post-February 2000 remand record indicates 
that a copy of notification letter scheduling the veteran for 
VA orthopedic examination in June 1999 was unavailable and, 
by April 10, 2000 letter mailed to his address of record, he 
was offered another opportunity to undergo VA orthopedic 
examination; he was requested to indicate within 30 days 
whether he was willing to report for such examination; he was 
also informed of his duty to report for examination and of 
the consequences of failing to report.  No response to the 
April 10, 2000 letter has been received from him to date.  
Through his apparent lack of cooperation, the veteran 
effectively frustrated VA's attempt to satisfy the duty to 
assist under 38 U.S.C.A. § 5107(a), see Olson v. Principi, 
3 Vet. App. 480 (1992), and his claim must be reviewed based 
on the available evidence of record.  See, 38 C.F.R. 
§ 3.655(a), (b).

Based on the evidence of record, the Board finds that service 
connection for chronic right ankle disability is unwarranted.  
His service medical records document treatment and therapy 
due to pain and impairment stemming from a February 1993 
right ankle sprain; he was repeatedly examined and numerous 
clinical studies were performed, yet no objectively 
demonstrable pathology was shown prior to service separation; 
although an April 1993 bone scan study of the right ankle 
showed a suspected fracture, a fracture (or other organic 
pathology) was never confirmed by objective clinical evidence 
during subsequent treatment; he was discharged from service 
due to chronic right ankle pain from tibial stress reaction, 
but no bone or joint pathology was shown at the time of his 
service separation.  

As noted above, the veteran filed a claim of service 
connection for right ankle disability in January 1994, but he 
failed to report for VA medical examination in May 1994 
(scheduled to determine whether he had chronic right ankle 
disability of service origin); thus, it is now impossible to 
determine whether or not an objectively demonstrable right 
ankle pathology was present at any time prior to his right 
ankle fracture in late 1994 (reported by the veteran on May 
1995 VA medical examination and on numerous occasions 
thereafter, confirmed by clinical studies, beginning in May 
1995).

Because the entirety of the available evidence of record 
shows that the veteran had right ankle pain and functional 
impairment in active service (resulting in discharge from 
service due to pain) but no objectively demonstrable 
pathology was shown by clinical evidence, that he sustained 
right ankle fracture requiring surgery by open reduction with 
internal fixation in 1994, and he continues to have chronic 
right ankle disability, he was scheduled for a 
contemporaneous VA orthopedic examination in June 1999 (but 
failed to report for same) and was afforded another 
opportunity to appear for an examination in April 2000 (but 
failed to express interest in reporting for same).  As he 
failed provide additional evidence in support of his claim 
and did not report for VA medical examination, it cannot be 
now concluded whether his current right ankle disability is 
etiologically related to his in-service sprain or post-
service fracture.  Neither the veteran nor the Board may make 
medical determinations.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board is mindful of the veteran's contention that his 
current chronic right ankle disability is the result on his 
in-service ankle sprain.  However, to establish service 
connection, competent medical evidence providing a nexus 
between the current disability and service is required.  See 
Caluza, 7 Vet. App. 498.  While his contention concerning in-
service and post-service manifestations cannot be ignored, as 
he is competent as a layman to describe the symptoms as he 
experienced them, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is not competent to make a medical diagnosis or to 
relate a medical findings to a specific cause.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Thus, he is not competent to conclude, in clinical terms, 
that his current disability is etiologically related to 
symptomatology exhibited in service.  Also, the evidence of 
record does not show, nor is it contended by or on behalf of 
the veteran, that his right ankle disability is related to 
combat service; thus, 38 U.S.C.A. § 1154(b) is inapplicable 
to the facts in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this case as 
the weight of the evidence is against the claim.


ORDER

Service connection for chronic right ankle disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


